Title: To James Madison from William Pinkney, 3 December 1808
From: Pinkney, William
To: Madison, James



Sir
London, Decr. 3. 1808.

I have the Honour to send enclosed a Copy of my Reply to Mr. Canning’s Letter to me of the 22d. ultimo.  A Copy of the Letter, to which it is an Answer, was transmitted a few Days since by the British Packet, and a Duplicate has been sent to Liverpool.
The Union is not yet arrived from France, and we have no Intelligence of her.  I have the Honour to be With the highest Consideration Sir Your most Obedient Humble Servant

Wm: Pinkney

